                                                   1   J. RANDALL ANDRADA (SBN 70000)
                                                       randrada@andradalaw.com
                                                   2   LYNNE G. STOCKER (SBN 130333)
                                                       lstocker@andradalaw.com
                                                   3   ANDRADA & ASSOCIATES
                                                       PROFESSIONAL CORPORATION
                                                   4   1999 Harrison Street, Suite 2601
                                                       Oakland, California 94612
                                                   5   Tel.: (510) 287-4160
                                                       Fax: (510) 287-4161
                                                   6
                                                       Attorneys for Defendant
                                                   7   R. RODRIGUEZ

                                                   8

                                                   9                                    UNITED STATES DISTRICT COURT

                                                  10                                    EASTERN DISTRICT OF CALIFORNIA

                                                  11                                             FRESNO DIVISION
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13
                                                         FRAYNO CRUMB,                                          Case No.: 1:17-cv-01471-BAM
                                                  14
                                                                          Plaintiff,                            STIPULATED PROTECTIVE ORDER
                                                  15                                                            FOR STANDARD LITIGATION
                                                                    v.
                                                  16
                                                         CORRECTIONS OFFICER M. STANE, and
                                                  17     SERGEANT R. RODRIGUEZ,

                                                  18                      Defendants.

                                                  19

                                                  20           1.        PURPOSES AND LIMITATIONS

                                                  21           Disclosure and discovery activity in this action are likely to involve production of confidential,

                                                  22   security sensitive, proprietary, or private information for which special protection from public disclosure

                                                  23   and from use for any purpose other than prosecuting this litigation may be warranted. Accordingly, the

                                                  24   parties hereby stipulate to and petition the court to enter the following Stipulated Protective Order. The

                                                  25   parties acknowledge that this Order does not confer blanket protections on all disclosures or responses

                                                  26   to discovery and that the protection it affords from public disclosure and use extends only to the limited

                                                  27   information or items that are entitled to confidential treatment under the applicable legal principles. The

                                                  28   parties further acknowledge, as set forth in Section 12.3, below, that this Stipulated Protective Order
                                                                                                            1
                                                       {00114532.DOC/5}CDCR 1183                                                             Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                           1:17-cv-01471-BAM
                                                   1   does not entitle them to file confidential information under seal; Civil Local Rule 141 sets forth the

                                                   2   procedures that must be followed and the standards that will be applied when a party seeks permission

                                                   3   from the court to file material under seal.

                                                   4           2.        DEFINITIONS

                                                   5           2.1       Challenging Party: a Party or Non-Party that challenges the designation of information

                                                   6   or items under this Order.

                                                   7           2.2       “CONFIDENTIAL” Information or Items: information (regardless of how it is

                                                   8   generated, stored or maintained) or tangible things that qualify for protection under Federal Rule of

                                                   9   Civil Procedure 26(c).

                                                  10           2.3       Counsel (without qualifier): Outside Counsel of Record and House Counsel (as well as

                                                  11   their support staff).
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12           2.4       Designating Party: a Party or Non-Party that designates information or items that it

                                                  13   produces in disclosures or in responses to discovery as “CONFIDENTIAL” or “CONFIDENTIAL –

                                                  14   ATTORNEYS EYES ONLY,”

                                                  15           2.5       Disclosure or Discovery Material: all items or information, regardless of the medium or

                                                  16   manner in which it is generated, stored, or maintained (including, among other things, testimony,

                                                  17   transcripts, and tangible things), that are produced or generated in disclosures or responses to discovery

                                                  18   in this matter.

                                                  19           2.6       Expert: a person with specialized knowledge or experience in a matter pertinent to the

                                                  20   litigation who has been retained by a Party or its counsel to serve as an expert witness or as a consultant

                                                  21   in this action.

                                                  22           2.7       House Counsel: attorneys who are employees of a party to this action. House Counsel

                                                  23   does not include Outside Counsel of Record or any other outside counsel.

                                                  24           2.8       Non-Party: any natural person, partnership, corporation, association, or other legal entity

                                                  25   not named as a Party to this action.

                                                  26           2.9       Outside Counsel of Record: attorneys who are not employees of a party to this action
                                                  27   but are retained to represent or advise a party to this action and have appeared in this action on behalf of

                                                  28   that party or are affiliated with a law firm which has appeared on behalf of that party.
                                                                                                             2
                                                       {00114532.DOC/5}CDCR 1183                                                              Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                            1:17-cv-01471-BAM
                                                   1           2.10      Party: any party to this action, including all of its officers, directors, employees,

                                                   2   consultants, retained experts, and Outside Counsel of Record (and their support staffs).

                                                   3           2.11      Producing Party: a Party or Non-Party that produces Disclosure or Discovery Material

                                                   4   in this action.

                                                   5           2.12      Professional Vendors: persons or entities that provide litigation support services (e.g.,

                                                   6   photocopying, videotaping, translating, preparing exhibits or demonstrations, and organizing, storing, or

                                                   7   retrieving data in any form or medium) and their employees and subcontractors.

                                                   8           2.13      Protected Material: any Disclosure or Discovery Material that is designated as

                                                   9   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY,”

                                                  10           2.14      Receiving Party: a Party that receives Disclosure or Discovery Material from a

                                                  11   Producing Party.
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12           3.        SCOPE

                                                  13           This Stipulated Protective Order allows for production of relevant documents only to Counsel as

                                                  14   “Attorney’s Eyes Only” and with redaction of all personally identifying information other than a

                                                  15   person’s last name with first initial, and position. It is intended to protect CONFIDENTIAL information

                                                  16   based on concerns about institutional prison safety and security, as well as privacy concerns regarding

                                                  17   personnel-related records. The protections conferred by this Stipulation and Order cover not only

                                                  18   Protected Material (as defined above), but also (1) any information copied or extracted from Protected

                                                  19   Material; (2) all copies, excerpts, summaries, or compilations of Protected Material; and (3) any

                                                  20   testimony, conversations, or presentations by Parties or their Counsel that might reveal Protected

                                                  21   Material. However, the protections conferred by this Stipulation and Order do not cover the following

                                                  22   information: (a) any information that is in the public domain at the time of disclosure to a Receiving

                                                  23   Party or becomes part of the public domain after its disclosure to a Receiving Party as a result of

                                                  24   publication not involving a violation of this Order, including becoming part of the public record through

                                                  25   trial or otherwise; and (b) any information known to the Receiving Party prior to the disclosure or

                                                  26   obtained by the Receiving Party after the disclosure from a source who obtained the information
                                                  27   lawfully and under no obligation of confidentiality to the Designating Party. Any use of Protected

                                                  28   Material at trial shall be governed by a separate agreement or order.
                                                                                                               3
                                                       {00114532.DOC/5}CDCR 1183                                                                 Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                               1:17-cv-01471-BAM
                                                   1           4.       DURATION

                                                   2           Even after final disposition of this litigation, the confidentiality obligations imposed by this

                                                   3   Order shall remain in effect until a Designating Party agrees otherwise in writing or a court order

                                                   4   otherwise directs. Final disposition shall be deemed to be the later of (1) dismissal of all claims and

                                                   5   defenses in this action, with or without prejudice; and (2) final judgment herein after the completion and

                                                   6   exhaustion of all appeals, rehearings, remands, trials, or reviews of this action, including the time limits

                                                   7   for filing any motions or applications for extension of time pursuant to applicable law.

                                                   8           5.       DESIGNATING PROTECTED MATERIAL

                                                   9           5.1      Exercise of Restraint and Care in Designating Material for Protection. Each Party or

                                                  10   Non-Party that designates information or items for protection under this Order must take care to limit

                                                  11   any such designation to specific material that qualifies under the appropriate standards. The Designating
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   Party must designate for protection only those parts of material, documents, items, or oral or written

                                                  13   communications that qualify – so that other portions of the material, documents, items, or

                                                  14   communications for which protection is not warranted are not swept unjustifiably within the ambit of

                                                  15   this Order.

                                                  16           Mass, indiscriminate, or routinized designations are prohibited. Designations that are shown to

                                                  17   be clearly unjustified or that have been made for an improper purpose (e.g., to unnecessarily encumber

                                                  18   or retard the case development process or to impose unnecessary expenses and burdens on other parties)

                                                  19   expose the Designating Party to sanctions.

                                                  20           If it comes to a Designating Party’s attention that information or items that it designated for

                                                  21   protection do not qualify for protection, that Designating Party must promptly notify all other Parties

                                                  22   that it is withdrawing the mistaken designation.

                                                  23           5.2      Manner and Timing of Designations. Except as otherwise provided in this Order (see,

                                                  24   e.g., second paragraph of section 5.2(a) below), or as otherwise stipulated or ordered, Disclosure or

                                                  25   Discovery Material that qualifies for protection under this Order must be clearly so designated before

                                                  26   the material is disclosed or produced.
                                                  27           Designation in conformity with this Order requires:

                                                  28           (a) for information in documentary form (e.g., paper or electronic documents, but excluding
                                                                                                             4
                                                       {00114532.DOC/5}CDCR 1183                                                               Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                             1:17-cv-01471-BAM
                                                   1   transcripts of depositions or other pretrial or trial proceedings), that the Producing Party affix the legend

                                                   2   “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY,” to each page that contains

                                                   3   protected material. In addition to the legend, all personally identifying information other than a person’s

                                                   4   last name with first initial, and position will be redacted. If only a portion or portions of the material on a

                                                   5   page qualifies for protection, the Producing Party also must clearly identify the protected portion(s)

                                                   6   (e.g., by making appropriate markings in the margins).

                                                   7           (b) for testimony given in deposition or in other pretrial or trial proceedings, that the

                                                   8   Designating Party identify on the record, before the close of the deposition, hearing, or other

                                                   9   proceeding, all protected testimony.

                                                  10           (c) for information produced in some form other than documentary and for any other tangible

                                                  11   items, that the Producing Party affix in a prominent place on the exterior of the container or containers
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   in which the information or item is stored the legend “CONFIDENTIAL” or “CONFIDENTIAL –

                                                  13   ATTORNEYS EYES ONLY,” In addition to the legend, all personally identifying information other

                                                  14   than a person’s last name with first initial, and position will be redacted. If only a portion or portions of

                                                  15   the information or item warrant protection, the Producing Party, to the extent practicable, shall identify

                                                  16   the protected portion(s).

                                                  17           5.3      Inadvertent Failures to Designate. If timely corrected, an inadvertent failure to designate

                                                  18   qualified information or items does not, standing alone, waive the Designating Party’s right to secure

                                                  19   protection under this Order for such material. Upon timely correction of a designation, the Receiving

                                                  20   Party must make reasonable efforts to assure that the material is treated in accordance with the

                                                  21   provisions of this Order.

                                                  22           6.       CHALLENGING CONFIDENTIALITY DESIGNATIONS

                                                  23           6.1      Timing of Challenges. Any Party or Non-Party may challenge a designation of

                                                  24   confidentiality at any time. Unless a prompt challenge to a Designating Party’s confidentiality

                                                  25   designation is necessary to avoid foreseeable, substantial unfairness, unnecessary economic burdens, or

                                                  26   a significant disruption or delay of the litigation, a Party does not waive its right to challenge a
                                                  27   confidentiality designation by electing not to mount a challenge promptly after the original designation

                                                  28   is disclosed.
                                                                                                             5
                                                       {00114532.DOC/5}CDCR 1183                                                               Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                             1:17-cv-01471-BAM
                                                   1           6.2      Meet and Confer. The Challenging Party shall initiate the dispute resolution process by

                                                   2   providing written notice of each designation it is challenging and describing the basis for each

                                                   3   challenge. To avoid ambiguity as to whether a challenge has been made, the written notice must recite

                                                   4   that the challenge to confidentiality is being made in accordance with this specific paragraph of the

                                                   5   Protective Order. The parties shall attempt to resolve each challenge in good faith and must begin the

                                                   6   process by conferring directly (in voice to voice dialogue; other forms of communication are not

                                                   7   sufficient) within 14 days of the date of service of notice. In conferring, the Challenging Party must

                                                   8   explain the basis for its belief that the confidentiality designation was not proper and must give the

                                                   9   Designating Party an opportunity to review the designated material, to reconsider the circumstances,

                                                  10   and, if no change in designation is offered, to explain the basis for the chosen designation. A

                                                  11   Challenging Party may proceed to the next stage of the challenge process only if it has engaged in this
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   meet and confer process first or establishes that the Designating Party is unwilling to participate in the

                                                  13   meet and confer process in a timely manner.

                                                  14           6.3      Informal Judicial Intervention. If the Parties cannot resolve a challenge without court

                                                  15   intervention,

                                                  16           (a) the Parties may stipulate to an Informal Telephonic Conference whereby Judge McAuliffe

                                                  17   will resolve discovery disputes outside the formal Local Rule 251 procedures.

                                                  18           (b) after obtaining the available dates and times from the courtroom deputy and agreeing upon a

                                                  19   date and time with opposing counsel, confirm with the courtroom deputy when the parties will be

                                                  20   calling in. All parties must appear telephonically.

                                                  21           (c) at least 48 hours before the conference, the parties shall email chambers a two-page synopsis

                                                  22   of their dispute in a letter or memo format (no exhibits or attachments). Email

                                                  23   bamorders@caed.uscourts.gov.

                                                  24           6.4      Formal Judicial Intervention: If the Parties cannot resolve a challenge during the

                                                  25   Informal Telephonic Conference, or if they do not so stipulate, the Designating Party shall file and serve

                                                  26   a motion to retain confidentiality under Civil Local Rule 251 (and in compliance with Civil Local Rule
                                                  27   141, if applicable) within 21 days of the Informal Telephonic Conference, if the Parties so stipulate, or

                                                  28   within 14 days of the parties agreeing that the meet and confer process will not resolve their dispute, if
                                                                                                             6
                                                       {00114532.DOC/5}CDCR 1183                                                              Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                            1:17-cv-01471-BAM
                                                   1   the Parties do not stipulate to the Informal Telephonic Conference. Each such motion must be

                                                   2   accompanied by a competent declaration affirming that the movant has complied with the meet and

                                                   3   confer requirements imposed in Paragraph 6.2. Pursuant to Judge McAuliffe’s Standing Order, with the

                                                   4   press of business, Judge McAuliffe REQUIRES the joint statement re discovery disagreement under

                                                   5   Rule 251(a) be filed seven (7) days before the scheduled hearing date (i.e., the Friday before the

                                                   6   customary Friday hearing). Any motion will be dropped from calendar if the statement is not timely

                                                   7   filed, and courtesy copies of all motion-related documents, including the 251 statement, declarations,

                                                   8   and exhibits (see section 1(d) above), are not delivered to the Clerk’s Office by 9:00 a.m. on the fourth

                                                   9   (4th) day (Monday) prior to the hearing (customarily on Friday).

                                                  10           Failure by the Designating Party to make such a motion including the required declaration

                                                  11   within 21 days (or 14 days, if applicable) shall automatically waive the confidentiality designation for
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   each challenged designation. In addition, the Challenging Party may file a motion challenging a

                                                  13   confidentiality designation at any time if there is good cause for doing so, including a challenge to the

                                                  14   designation of a deposition transcript or any portions thereof. Any motion brought pursuant to this

                                                  15   provision must be accompanied by a competent declaration affirming that the movant has complied with

                                                  16   the meet and confer requirements imposed by the preceding paragraph.

                                                  17           The burden of persuasion in any such challenge proceeding shall be on the Designating Party.

                                                  18   Frivolous challenges, and those made for an improper purpose (e.g., to harass or impose unnecessary

                                                  19   expenses and burdens on other parties) may expose the Challenging Party to sanctions. Unless the

                                                  20   Designating Party has waived the confidentiality designation by failing to file a motion to retain

                                                  21   confidentiality as described above, all parties shall continue to afford the material in question the level

                                                  22   of protection to which it is entitled under the Producing Party’s designation until the court rules on the

                                                  23   challenge.

                                                  24           7.       ACCESS TO AND USE OF PROTECTED MATERIAL

                                                  25           7.1      Basic Principles. A Receiving Party may use Protected Material that is disclosed or

                                                  26   produced by another Party or by a Non-Party in connection with this case only for prosecuting,
                                                  27   defending, or attempting to settle this litigation. Such Protected Material may be disclosed only to the

                                                  28   categories of persons and under the conditions described in this Order. When the litigation has been
                                                                                                            7
                                                       {00114532.DOC/5}CDCR 1183                                                              Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                            1:17-cv-01471-BAM
                                                   1   terminated, a Receiving Party must comply with the provisions of section 13 below (FINAL

                                                   2   DISPOSITION).

                                                   3           Protected Material must be stored and maintained by a Receiving Party at a location and in a

                                                   4   secure manner that ensures that access is limited to the persons authorized under this Order.

                                                   5           7.2      Disclosure of “CONFIDENTIAL” Information or Items. Unless otherwise ordered by

                                                   6   the court or permitted in writing by the Designating Party, a Receiving Party’s Outside Counsel of

                                                   7   Record may disclose any information or item designated “CONFIDENTIAL” or “CONFIDENTIAL –

                                                   8   ATTORNEYS EYES ONLY” only to:

                                                   9           (a) the employees of said Outside Counsel of Record to whom it is reasonably necessary to

                                                  10   disclose the information for this litigation and who have signed the “Acknowledgment and Agreement

                                                  11   to Be Bound” that is attached hereto as Exhibit A;
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12            (b) Experts (as defined in this Order) of the Receiving Party to whom disclosure is reasonably

                                                  13   necessary for this litigation and who have signed the “Acknowledgment and Agreement to Be Bound”

                                                  14   (Exhibit A);

                                                  15           (c) the court and its personnel;

                                                  16           (d) court reporters and their staff, professional jury or trial consultants, mock jurors, and

                                                  17   Professional Vendors to whom disclosure is reasonably necessary for this litigation and who have

                                                  18   signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A);

                                                  19           (e) during their depositions, witnesses in the action to whom disclosure is reasonably necessary

                                                  20   and who have signed the “Acknowledgment and Agreement to Be Bound” (Exhibit A), unless otherwise

                                                  21   agreed by the Designating Party or ordered by the court. Pages of transcribed deposition testimony or

                                                  22   exhibits to depositions that reveal Protected Material must be separately bound by the court reporter and

                                                  23   may not be disclosed to anyone except as permitted under this Stipulated Protective Order.

                                                  24           (f) the author or recipient of a document containing the information or a custodian or other

                                                  25   person who otherwise possessed or knew the information.

                                                  26           8.       PROTECTED MATERIAL SUBPOENAED OR ORDERED PRODUCED IN OTHER
                                                  27   LITIGATION

                                                  28           If a Party is served with a subpoena or a court order issued in other litigation that compels
                                                                                                            8
                                                       {00114532.DOC/5}CDCR 1183                                                              Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                            1:17-cv-01471-BAM
                                                   1   disclosure of any information or items designated in this action as “CONFIDENTIAL” or

                                                   2   “CONFIDENTIAL – ATTORNEYS EYES ONLY” that Party must:

                                                   3           (a) promptly notify in writing the Designating Party. Such notification shall include a copy of

                                                   4   the subpoena or court order;

                                                   5           (b) promptly notify in writing the party who caused the subpoena or order to issue in the other

                                                   6   litigation that some or all of the material covered by the subpoena or order is subject to this Protective

                                                   7   Order. Such notification shall include a copy of this Stipulated Protective Order; and

                                                   8           (c) cooperate with respect to all reasonable procedures sought to be pursued by the Designating

                                                   9   Party whose Protected Material may be affected.

                                                  10           If the Designating Party timely seeks a protective order, the Party served with the subpoena or

                                                  11   court order shall not produce any information designated in this action as “CONFIDENTIAL” or
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   “CONFIDENTIAL – ATTORNEYS EYES ONLY” before a determination by the court from which the

                                                  13   subpoena or order issued, unless the Party has obtained the Designating Party’s permission. The

                                                  14   Designating Party shall bear the burden and expense of seeking protection in that court of its

                                                  15   confidential material – and nothing in these provisions should be construed as authorizing or

                                                  16   encouraging a Receiving Party in this action to disobey a lawful directive from another court.

                                                  17           9.       A NON-PARTY’S PROTECTED MATERIAL SOUGHT TO BE PRODUCED IN

                                                  18   THIS LITIGATION

                                                  19           (a) The terms of this Order are applicable to information produced by a Non-Party in this action

                                                  20   and designated as “CONFIDENTIAL” or “CONFIDENTIAL – ATTORNEYS EYES ONLY,” Such

                                                  21   information produced by Non-Parties in connection with this litigation is protected by the remedies and

                                                  22   relief provided by this Order. Nothing in these provisions should be construed as prohibiting a Non-

                                                  23   Party from seeking additional protections.

                                                  24           (b) In the event that a Party is required, by a valid discovery request, to produce a Non-Party’s

                                                  25   confidential information in its possession, and the Party is subject to an agreement with the Non-Party

                                                  26   not to produce the Non-Party’s confidential information, then the Party shall:
                                                  27                    (1) promptly notify in writing the Requesting Party and the Non-Party that some or all

                                                  28   of the information requested is subject to a confidentiality agreement with a Non-Party;
                                                                                                            9
                                                       {00114532.DOC/5}CDCR 1183                                                              Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                            1:17-cv-01471-BAM
                                                   1                    (2) promptly provide the Non-Party with a copy of the Stipulated Protective Order in

                                                   2   this litigation, the relevant discovery request(s), and a reasonably specific description of the information

                                                   3   requested; and

                                                   4                    (3) make the information requested available for inspection by the Non-Party.

                                                   5           (c) If the Non-Party fails to object or seek a protective order from this court within 14 days of

                                                   6   receiving the notice and accompanying information, the Receiving Party may produce the Non-Party’s

                                                   7   confidential information responsive to the discovery request. If the Non-Party timely seeks a protective

                                                   8   order, the Receiving Party shall not produce any information in its possession or control that is subject

                                                   9   to the confidentiality agreement with the Non-Party before a determination by the court. Absent a court

                                                  10   order to the contrary, the Non-Party shall bear the burden and expense of seeking protection in this court

                                                  11   of its Protected Material.
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12           10.      UNAUTHORIZED DISCLOSURE OF PROTECTED MATERIAL

                                                  13           If a Receiving Party learns that, by inadvertence or otherwise, it has disclosed Protected Material

                                                  14   to any person or in any circumstance not authorized under this Stipulated Protective Order, the

                                                  15   Receiving Party must immediately (a) notify in writing the Designating Party of the unauthorized

                                                  16   disclosures, (b) use its best efforts to retrieve all unauthorized copies of the Protected Material, (c)

                                                  17   inform the person or persons to whom unauthorized disclosures were made of all the terms of this

                                                  18   Order, and (d) request such person or persons to execute the “Acknowledgment and Agreement to Be

                                                  19   Bound” that is attached hereto as Exhibit A.

                                                  20           11.      INADVERTENT PRODUCTION OF PRIVILEGED OR OTHERWISE PROTECTED

                                                  21   MATERIAL

                                                  22           When a Producing Party gives notice to Receiving Parties that certain inadvertently produced

                                                  23   material is subject to a claim of privilege or other protection, the obligations of the Receiving Parties are

                                                  24   those set forth in Federal Rule of Civil Procedure 26(b)(5)(B). This provision is not intended to modify

                                                  25   whatever procedure may be established in an e-discovery order that provides for production without

                                                  26   prior privilege review. Pursuant to Federal Rule of Evidence 502(d) and (e), insofar as the parties reach
                                                  27   an agreement on the effect of disclosure of a communication or information covered by the attorney-

                                                  28   client privilege or work product protection, the parties may incorporate their agreement in the stipulated
                                                                                                             10
                                                       {00114532.DOC/5}CDCR 1183                                                               Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                             1:17-cv-01471-BAM
                                                   1   protective order submitted to the court.

                                                   2           12.      MISCELLANEOUS

                                                   3           12.1     Right to Further Relief. Nothing in this Order abridges the right of any person to seek its

                                                   4   modification by the court in the future.

                                                   5           12.2     Right to Assert Other Objections. By stipulating to the entry of this Protective Order no

                                                   6   Party waives any right it otherwise would have to object to disclosing or producing any information or

                                                   7   item on any ground not addressed in this Stipulated Protective Order. Similarly, no Party waives any

                                                   8   right to object on any ground to use in evidence of any of the material covered by this Protective Order.

                                                   9           12.3     Filing Protected Material. Without written permission from the Designating Party or a

                                                  10   court order secured after appropriate notice to all interested persons, a Party may not file in the public

                                                  11   record in this action any Protected Material. A Party that seeks to file under seal any Protected Material
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12   must comply with Civil Local Rule 141. Protected Material may only be filed under seal pursuant to a

                                                  13   court order authorizing the sealing of the specific Protected Material at issue. Pursuant to Civil Local

                                                  14   Rule 141, a sealing order will issue only upon a request establishing that the Protected Material at issue

                                                  15   is privileged, protectable as a trade secret, or otherwise entitled to protection under the law. If a

                                                  16   Receiving Party's request to file Protected Material under seal pursuant to Civil Local Rule 141 is

                                                  17   denied in full or in part by the court, then the Clerk will return to the submitting party the documents for

                                                  18   which sealing has been denied unless otherwise instructed by the court. (Civil Local Rule 141.)

                                                  19           13.      FINAL DISPOSITION

                                                  20           Within 60 days after the final disposition of this action, as defined in paragraph 4, each

                                                  21   Receiving Party must return all Protected Material to the Producing Party or destroy such material. As

                                                  22   used in this subdivision, “all Protected Material” includes all copies, abstracts, compilations, summaries,

                                                  23   and any other format reproducing or capturing any of the Protected Material. Whether the Protected

                                                  24   Material is returned or destroyed, the Receiving Party must submit a written certification to the

                                                  25   Producing Party (and, if not the same person or entity, to the Designating Party) by the 60 day deadline

                                                  26   that (1) identifies (by category, where appropriate) all the Protected Material that was returned or
                                                  27   destroyed and (2) affirms that the Receiving Party has not retained any copies, abstracts, compilations,

                                                  28   summaries or any other format reproducing or capturing any of the Protected Material. Notwithstanding
                                                                                                             11
                                                       {00114532.DOC/5}CDCR 1183                                                                Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                              1:17-cv-01471-BAM
                                                   1   this provision, Counsel are entitled to retain an archival copy of all pleadings, motion papers, trial,

                                                   2   deposition, and hearing transcripts, legal memoranda, correspondence, deposition and trial exhibits,

                                                   3   expert reports, attorney work product, and consultant and expert work product, even if such materials

                                                   4   contain Protected Material. Any such archival copies that contain or constitute Protected Material

                                                   5   remain subject to this Protective Order as set forth in Section 4 (DURATION).

                                                   6           IT IS SO STIPULATED, BY AND THROUGH COUNSEL OF RECORD.

                                                   7

                                                   8   Dated: October 1, 2018                                     ANDRADA & ASSOCIATES

                                                   9
                                                                                                                         /s/ Lynne G. Stocker
                                                  10                                                              By:
                                                                                                                  LYNNE G. STOCKER
                                                  11                                                              Attorneys for Defendant
                                                                                                                  R. RODRIGUEZ
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13           I hereby attest that concurrence in the filing of the foregoing document has been obtained

                                                  14   from each of the other Signatories.

                                                  15                                                                     /s/ Lynne G. Stocker

                                                  16

                                                  17

                                                  18

                                                  19   Dated: October 1, 2018                                     BRENT & FIOL, LLP
                                                  20

                                                  21                                                                     /s/ David Fiol
                                                                                                                  By:__________________________________
                                                  22                                                              DAVID FIOL
                                                                                                                  Attorneys for Plaintiff FRAYNO CRUMB
                                                  23

                                                  24

                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                             12
                                                       {00114532.DOC/5}CDCR 1183                                                                Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                              1:17-cv-01471-BAM
                                                   1   Dated: October 1, 2018             XAVIER BECERRA
                                                                                          Attorney General of California
                                                   2                                      TRACY S. HENDRICKSON
                                                                                          Supervising Deputy Attorney General
                                                   3

                                                   4
                                                                                          By:     /s/ James Mathison
                                                   5                                      JAMES MATHISON
                                                                                          Deputy Attorney General
                                                   6                                      Attorneys for Defendant
                                                                                          M. Stane
                                                   7

                                                   8

                                                   9

                                                  10

                                                  11
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12

                                                  13

                                                  14

                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26
                                                  27

                                                  28
                                                                                     13
                                                       {00114532.DOC/5}CDCR 1183                                       Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                     1:17-cv-01471-BAM
                                                   1                                                   EXHIBIT A

                                                   2                       ACKNOWLEDGMENT AND AGREEMENT TO BE BOUND
                                                   3
                                                               I, _____________________________ [print or type full name], of _______________________
                                                   4
                                                       [print or type full address], declare under penalty of perjury that I have read in its entirety and
                                                   5
                                                       understand the Stipulated Protective Order that was issued by the United States District Court for the
                                                   6
                                                       Eastern District of California on [_________________] in the case of Frayno Crumb v. Corrections
                                                   7
                                                       Officer M. Stane, et al., Case No. 1:17-cv-01471-BAM. I agree to comply with and to be bound by all
                                                   8
                                                       the terms of this Stipulated Protective Order and I understand and acknowledge that failure to so comply
                                                   9
                                                       could expose me to sanctions and punishment in the nature of contempt. I solemnly promise that I will
                                                  10
                                                       not disclose in any manner any information or item that is subject to this Stipulated Protective Order to
                                                  11
ANDRADA & ASSOCIATES




                                                       any person or entity except in strict compliance with the provisions of this Order.
                       PROFESSIONAL CORPORATION




                                                  12
                                                               I further agree to submit to the jurisdiction of the United States District Court for the Eastern
                                                  13
                                                       District of California for the purpose of enforcing the terms of this Stipulated Protective Order, even if
                                                  14
                                                       such enforcement proceedings occur after termination of this action.
                                                  15
                                                               I hereby appoint __________________________ [print or type full name] of
                                                  16
                                                       _______________________________________ [print or type full address and telephone number] as
                                                  17
                                                       my California agent for service of process in connection with this action or any proceedings related to
                                                  18
                                                       enforcement of this Stipulated Protective Order.
                                                  19

                                                  20   Date: ___________________________________
                                                  21
                                                       City and State where sworn and signed: _________________________________
                                                  22

                                                  23   Printed name: _______________________________
                                                  24
                                                       Signature: __________________________________
                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                             14
                                                       {00114532.DOC/5}CDCR 1183                                                               Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                             1:17-cv-01471-BAM
                                                   1                                                    ORDER

                                                   2           The Court adopts the stipulated protective order submitted by the parties. In addition to the

                                                   3   above stipulation, the parties are advised that pursuant to the Local Rules of the United States

                                                   4   District Court, Eastern District of California, any documents to be filed under seal and specifically

                                                   5   the documents referred to in paragraph 12.3 must be accompanied by a written request which

                                                   6   complies with Local Rule 141 prior to sealing. The party making a request to file documents under

                                                   7   seal shall be required to show good cause for documents attached to a nondispositive motion or

                                                   8   compelling reasons for documents attached to a dispositive motion. Pintos v. Pacific Creditors

                                                   9   Ass’n, 605 F.3d 665, 677-78 (9th Cir. 2009). Within five (5) days of any approved document filed

                                                  10   under seal, the party shall file a redacted copy of the sealed document. The redactions shall be narrowly

                                                  11   tailored to protect only the information that is confidential or was deemed confidential.
ANDRADA & ASSOCIATES
                       PROFESSIONAL CORPORATION




                                                  12
                                                       IT IS SO ORDERED.
                                                  13

                                                  14       Dated:      October 4, 2018                           /s/ Barbara   A. McAuliffe               _
                                                                                                          UNITED STATES MAGISTRATE JUDGE
                                                  15

                                                  16

                                                  17

                                                  18

                                                  19

                                                  20

                                                  21

                                                  22

                                                  23

                                                  24

                                                  25

                                                  26
                                                  27

                                                  28
                                                                                                          15
                                                       {00114532.DOC/5}CDCR 1183                                                           Crumb v. Stane, et al.
                                                       STIPULATED PROTECTIVE ORDER                                                         1:17-cv-01471-BAM
